           Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 1 of 21


                                                                                                 INDEX. NO. 151222/2019
                                         (5:54
(PILED: NEW YORK COUNTY CLERK 02/0412019                                                 RECEIVED NYSCEF; 02/04/2019
NYSCEF DOC. NO   1




                                           YORK
         SUPREME COURT OF THE STATE OF NEW
         COUNTY OF NEW YORK

                                                                 Index No,
          BROAD BEAM MEDIA,INC.

                             Plaintiff,

                 -against-
                                                                 SUMMONS
          J LUEWATER MEDIA,LLC,and
          ANDREW LATIMER,
                             Defendants.

                                                                      TIME:
                 To the above-named Defendant:                        DATE:
                 Blucwater Media, LLC
                                                                      SERVER:
                 14375 Myer Lake Circle                                 #:                1
                 Clearwater, Florida 33760
                                                             complaint in this action and to servo a copy of
                  You are hereby summoned to answer the
                                                         d with this summons, to service a notice of
          your answer, or, if the complaint is not serve                                               exclusive
          appearance, on the Plaintiff's attor
                                               ney within 20 days after the serve of this summons,
                                                                                          summ ons   is not
          Of the day of service (or within
                                           30 days after the service is complete if this             e    appear
                                                        of New York); and in ease     of your thilur   to
          personally delivered to you within the State                               dema  nded in the
                                                           by default for the relief
          or answer,judgment will be, taken against you
          complaint.
                                                              allows the plaintiff of an action to designate the
                  The basis of venue is CPLR § 509, which
          place of trial.
                                                             JONES DAY
           Dated: New York, New York
                   February 4, 2019                          250 Vcsey Street
                                                             Now York, New York 10281-1047
                                                             Telephone: (212)326-3939
                                                             Facsimile: (212)755-7306


                                                             By:/s/ Harold K. Gordon
                                                                 Harold K. Gordon
                                                                 Jennifer L. Del Medico
                                                                 Ilene B. Tannen
                                                                 Attorneys for Plaintiff
                                                                 Broad Beam Media, Inc.




                                                         1 of 16
            Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 2 of 21


                                                                                                   INDEX NO, 151222/2019
                                              172019 05;54 PM)
                                 TY CLERK 02/57
(FILED: I\TEIPI YORK CO                                                                    RECEIVED NYSCEF: 02/04/2019
NYUCEF DOC, NO. 1




                                            YORK
          SUPREME COURT OF THE STATE OF NEW
          COUNTY OF. NEW YOR K
                                         x
                            INC. ,      )    index No.
          BROAD BEAM MEDIA,
                                 Plaintiff,

                 -against-

          BLUEWATER MEDIA, LLC, and
          ANDREW LATIME'R,
                                 Defendants,

                                                           x


                                                          TIVE AND DECLARATORY RELIEF
                VERIFIED COMPLAINT FOR INJUNC
                                                          Beam" or "Plaintiff"), by and through its
                 Plaintiff Broad Beam Media, Inc. ("Broad
                                                                                                ws:
                                                   the above-captioned action, alleges as follo
          counsel, Jones Day, for its Complaint in
                                              NATURE OF THE ACTION
                                                                        dants Bluewater Media, LLC
                    1.    This is an action to permanently enjoin Defen
                                                                                                 with
                                                Officer Andrew Latimer ("Latimer," together
          ("Bluewater") and its Chief Executive
                                                                                                       New
                                                   in (i) deceptive business practices in violation of
          Bluewater,'Defendants") from engaging
                                                                                                           and
                                                     )§ 133, (ii) infringement of Plaintiff's trade name
           York General Business Law ("N.Y. GBL"
                                                                                                     Plaintiff
                                                    r competition under New York common law.
           common law service mark, and (iii) unfai
                                                  to CP LR § 3001.
           also seeks declaratory relief pursuant
                                                                       in the media services industry, including
                    2.     Plaintiff and Bluewater are competitors
                                                                                                          e, among
                                                        s for their advertiser clients and are responsibl
           media buying. Media buyers act as agent
                                                     behalf of their clients.
           other things, for buying advertising on
                                                                     to provide advertising agency services using
                   3.      Broad Beam Media, Inc. was formed
                                                                                              out of business. To
                                              that it hired from an agency that was going
           assets it acquired and employees




                                                           3 of 16
             Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 3 of 21


                                                                                                       INDEX NO, 151222/2019
1 0ILED   NEW YORK COUNTY CLERK 02                                                             RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC, NO. 1




                                                             registered the Internet domain name
          promote its advertising agency services, Plaintiff
                                                               ed to register the service mark BROAD
          "Vww,BroadBeamMedia.com." Plaintiff also appli

          BEAM MEDIA,
                                                                              and engaged in the
                  4.       Upon information and belief, Defendants registered
                                                         (JAL), www.BroadBeamMedia,nct (the
          unauthorized use of an Internet domain name
                                                                                                            is
                                                       porates Plaintiff's trade name and service mark and
          Defendants'"Domain Name''), which incor
                                                        . The website at the Domain Name (the "Site")
          virtually identical to Plaintiffs domain name
                                                      k—BROADBEAM MEDIA—with the intent to
          displayed a virtually identical service mar
                                                      fere with and divert Plaintiffs business and business
          deceive the commercial public and to inter
                                                       sh these objectives, the Site also included a link
           opportunities to Defendants, To accompli
                                                                                                 ng commercial
                                             "wwwEluewatermedia.tv," to lure the unsuspecti
           directly to Defendants' website,
                                                                                                 media buying
                                             h redirected users to Bluewater's website offering
           public to click on the link, whic
                                                     n with .Plaintiffs business.
           services that are in direct competitio
                                                                         notified Defendants that it had discovered
                    5.      When Plaintiff discovered this ruse, it
                                                                                                           ding mark
                                                      Defendants to cease and desist. While the offen
           their improper conduct and directed
                                                                                                             t that the
                                                      Defendants' Site, which now displays a statemen
           appears to have been removed from
                                                                                                            tiffs
                                                          may be reactivated at any time. Despite Plain
           Site is "currently unavailable," the Site
                                                                                                     resume use of the
                                                    ed to provide assurances that they will not
           demand, Defendants have (i) refus
                                                                                                        l property
                                                     from infringing Plaintiffs valuable htellectua
            Domain Name or otherwise refrain
                                                                                                            ndants cease
                      the futur e; and (ii) denie d that  Plaintiff had the legal right to insist that Defe
            rights in
                                                                                                  n,
                                                      tiff was forced to continence this actio
            improper conduct. As a result, Plain




                                                                  2


                                                             4 of 16
            Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 4 of 21


                                                                                                INDEX NO. 151222/2019
                              2/0472,                               05 t 54 PH
FILED: NEW YORK COUNTY CLERK 0                                                          RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC. NO   1




                                          JURISDICTION AND VENUE
                                                                                    CPLR § 302(a)(1)
                 6,      This Court has personal jurisdiction over Defendants under

                                                            transact business within New York and supply
          because, upon information and belief, Defendants
                                                   ater's website boasts that its media buying business
          services in the State of New York. Bluew
                                                       rks over the past 15 years," In addition, Blue‘vater's
          has placed commercials in "all major netwo
                                                        nwide, including New York County-based MetLife,
          website highlights its work for clients natio
                                                                      on under CPLR § 302(a)(3)(ii)
                 7.    In addition, the Court has personal jurisdicti
                                                                                                       d
                                                 acts outside of New York which they expected or shoul
          because Defendants committed tortious
                                                                                                       n
                                                  injury to Plaintiff in New York and, upon informatio
          have reasonably expected would cause
                                                   l revenue from interstate commerce.
          and belief, Defendants derive substantia
                                                                        R § 509.
                  8.     Venue is proper in this county pursuant to CPL

                                                    THE PARTIES

                                                                corporation domesticated in the State of
                  9.    Plaintiff Broad Beam Media, Inc. is a
                                                                                                     of
                                                  in the State of New York, with its principal place
           Delaware and registered to do business
                                                  River, New York 10965.
           business at One Blue Hill Plaza, Pearl
                                                                t Bluewater Media, LLC is a limited
                   10.    Upon information and belief, Defendan
                                                                                                 a principal
                                                 ing under the laws of the State of Florida with
           liability company organized and exist
                                                  Circle, Clearwater, Florida 33760.
           place of business at 14375 Myer .Lake
                                                                  t Andrew Latimer is the Chief Executive
                     IL   Upon information and belief, Defendan
                                                   Petersburg, Florida.
           Officer of Bluewater and resides in St.




                                                            3


                                                         5 of 16
            Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 5 of 21


                                                                                                     INDEX NO, 151222/2019
                                   /7019 05:54 PM)
                              02/04—
(FILED: NEW YORK COUNTY CLERK                                                               RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC. NO. 1




                                                          FACTS

                                                                         In Connection
                          Plaintiff's Use OfThe Trade Name And Mark
                                         With Its M.edia B nying Business
                                                                    was established in Delaware by a
                 12.     On January 8, 2019, Broad Bearn Media, LLC
                                                        Active International ("Active International") for
          subsidiary of Active Media Services, Inc. dba
                                                          a buying business assets of third party, DTR
          use in connection with the purchase of the medi
                                                         a, and using those assets to operate an advertising
          Advertising Inc,("DTR") d/b/a Mercury Medi
                                                  clients. Ten days later, a certificate of conversion was
          agency business serving DTR's former
                                                                                                           ,
                                                     changing the entity's name from Broad Beam Media
          filed with the Delaware Secretary of State

          LLC to Broad Beam Media, Inc.
                                                                                     a, LLC was formed,
                  13.     on January 7, 2019, the day before Broad Beam Medi
                                                                                             website
                                               www.BroadBeamMedia,com to host its commercial
          Plaintiff registered the domain name
                                                     media buying services.
          for its advertising agency business and
                                                                n to use the trade name BROAD BEAM
                   14.     Ort January 9, 2019, Plaintiff bega
                                                                                                    a services.
                                                  with rendering its advertising agency and medi
          MEDIA in commerce in connection
                                                                                                   n as Agency
                                                         s issued industry standard letters, know
          Around this time, many of Plaintiff s client
                                                                                                       Plaintiff,
                                                   to advertising media providers announcing that
          ofRecord letters ("AORs"), directed
                                                                                                              nated
                                                       ce mark BROAD BEAM MEDIA, had been desig
          operating under the trade name and servi
                                                                                                   advertising
                                                    agent for purchasing and placing orders for
          and authorized Plaintiff to act as their
                                                                                                          invoices
                                                    directing the advertising media providers to send
           media purchasing on their behalf and
                                                                                                 AORs were
                                              headquarters in PearlRiver, New York. These
           for such media to Plaintiff at its
                                                                                                      had these
                                                        rs for the advertiser clients. Plaintiff also
           immediately delivered to the media vendo
                                                                                                    Plaintiff's
                                                    a authorization forms ("MAFs") displaying
           clients execute industry standard medi
                                                                                                     ase the
                                                     MEDIA, which authorized Plaintiff to purch
           trade name and mark BROAD BEAM

                                                               4


                                                           6 of 16
             Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 6 of 21


                                                                                                INDEX NO. 151222/2019
                                  04/2019 05;54 PM
IFI LED: NEW YORK COUNTY CLERK 02/                                                      RECEIVED NYSCEP: 02/04/2019
NYSCEP DOC. NO. 1




                                                          forms on behalf of its clients ftom the vendors
          advertising media services described in the MAF

          that received the AORs.
                                                                          And Mark
                                Defendants Infringe PiaintifPs Trade Name
                                                                were well aware of Plaintiffs use of the
                  15.   Upon information and belief, Defendants
                                                    IA in connection with Plaintiff's advertising agency
          trade name and mark BROAD BEAM MED
                                                  ging in its infringing conduct.
          and media buying business prior to enga
                                                                       sful bids to acquire DTR's
                  16.    In late 2018, Bluewater made three unsucces
                                                    ness assets, losing out to Plaintiff's parent company,
          advertising agency and media buying busi
                                                     Bluewater's inferior bids, Bluewater commenced an
          Active 'International, After DTR rejected
                                                                                                    ess to
                                                  frustrate the sale of DTR's media buying busin
          aggressive and vindictive campaign to
                                                                                                   making
                                                  value of DTR's assets involved in the sale by
          Active International and to destroy the
                                                                                                     ,
                                                t DTR and its financial condition. Multiple false
          false and defamatory statements abou
                                                                                                    ident of
                                                   were made by Defendant Latitner, by the Pres
          defamatory and disparaging statements
                                                                                            to DTR's clients,
                                                   least one Bluewater employee, directly
           Bluewater's Media Division, and by at
                                                                                               a result, in
                                                     oyees, and its financial consultant. As
           consultants to DTR's clients, DTR's empl
                                                                                                  and another
                                                      action in federal court against Defendants
           December 2018, DTR filed a defamation

           B tuewater     executive.
                                                                herance of its campaign to frustrate the sale of
                    17.   Upon information and belief, in furt
                                                                                           Beam Media, Inc.
                                                  national's newly formed affiliate Broad
           DTR's media business to Active Inter
                                                                                     name
                                               c, Defendants registered the domain
           and to deceive the consuming publi
                                                                                               Plaintiff formed
                                                       18, 2019, approximately 10 days after
           "www,BroadBeartiMedia,net" on January
                                                                                      URL, Defendants then
                                               BROAD BEAM .MEDIA. Using this
           its company under the trade name
                                                                                    ained a link connecting
                                               name "Broadbeam Media" and cont
           erected a website that featured the


                                                             5


                                                         7 of 16
             Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 7 of 21


                                                                                                INDEX NO, 151222/2019
                                  04/2019 05:54                                  P4
[FILED: NEW YORK COUNTY CLERK 02/                                                       RECEIVED NYSCEP: 02/04/2019
NYSCEP DOC. NO, 1




                                                                s website,
          anyone that clicked on the link directly to Bluewater'

                  18.    Upon   information   and belief, both www.BroadBeamMedia,net and

                                                     dants. Publicly available information indicates
          www.BluewaterMedia,tv are owned by Defen
                                                       are hosted on the same server and point to the
          that both of the aforementioned domain names
                                                        like fingerprints connecting fingers to the hand of
          same IP address, 184.175,106,79, evidencing,
                                                       between the two dotnain names.
          the owner, a common ownership relationship
                                                                   Defendants' Site at
                  19.    Sometime between January 18 and 30, 2019,
                                                      the Internet arid available to the public,
          "www,BroadBeamMedia,net" became live on
                                                                  top of the page containing the words
                20.   The Site included a large red banner at the
                                               Integration, Direct Response, advertising — we'll do it
          "Broadbeam Media" and boasted "Brand
                                                added).
          all for you. We know media."(emphasis
                                                                       Name invited users, lured to the Site by
                  21.     Defendants' Site at the infringing Domain
                                                                                                             k
                                                        h engine, of the name Broad Beam Media, to "[dic
          an Internet search, such as the Google searc
                                                       !" and redirected the users to Bluewater's website at
           here to get started with your project today
                                                           copy of the webpage www,BroadBeamMedia.net,
           www,BluewaterMedia.tv. A true and correct
                                                       ed hereto as Exhibit A.
           as it existed on January 30, 2019, is annex
                                                                       EAM MEDIA or any similar mark
                  22.     Defendants never used the mark BROADB
                                                                                             with ils
                                                     and mark BROAD BEAM MEDIA in connection
           until after Plaintiff first used the name
                                               business.
           advertising agency and media buying
                                                                      were aware that Plaintiff was using the
                  23.     Upon information and belief, Defendants
                                                                                                     provide
                                                     to utilize the assets purchased from DTR and
           BROAD BEAM MEDIA name and nark
                                                                                                      ered
                                                 fortner clients, and Defendants subsequently regist
           advertising agency services to DTR.'s
                                                      OADBEAM MEDIA to fiustrate the transition of
           www.BroadBeamMedia,net and used .BR



                                                            6


                                                         0 of 16
             Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 8 of 21


                                                                                                 INDEX NO, 151222/2019
                                  04/2019 05:54 P
(FILED: NEW YORK COUNTY CLERK 02/                                                        RECEIVED NYSCEE: 02/04/2019
NYSCEF DOC. NO. 1




                                                          deceive and mislead the public.
          DTR's clients to Plaintiff and to intentionally
                                                                                      ment
                              Plaintiff Becomes Aware OfDefendants'Infringe
                                                                        ne    e of the existence of
                 24.      On or around January 29, 2019, Plaintiff becat awar
                                                         infringement of Plaintiffs name and mark,
          www.BroadBearnMedia.net and Defendants'
                                                                            Defendant Latimer and
                 25.      The following day, Plaintiff's counsel spoke with
                                                             conduct and cease using and take down the
          demanded that Defendants cease their unlawful
                                                         up later on January 30, 2019 with a written cease-
          offending Site. Plaintiffs counsel followed
                                                           right to the exclusive use of the trade name Broad
          and-desist letter that asserted Plaintiffs legal
                                                        things, that Defendants transfer the domain name
          Beam Media and demanded, among other
                                                                                                             To
                                                          in names that include "broadbeam" to Plaintiff;
          `BroadBeamMedia.net" and any other doma
                                                                                                      in names(s)
                                                ndants request that their Registrar unlock the doma
          do so, Plaintiff demanded that Defe
                                                                                             Plaintiffs counsel,
                                               to send the transfer authorization code(s) to
          solely for transfer to Plaintiff and
                                                                       30, 2019, Defendant disabled the
                  26.     Upon information and belief, on January
                                                                                                          tes
                                                      As of February 3, 2019, the text on the Site indica
           website at www.BroadBeamMedia.net.
                                                                                             e try again later."
                                                  g to reach is currently unavailable. Pleas
          that "Nile web site that you are tryin

           See Exhibit B.
                                                              tiffs cease-and-desist letter. Receiving no
                    27.  Defendants never responded to Plain
                                                     ry 31, 2019, Plaintiff's counsel called Defendant
           response by the designated hour, on Janua
                                                                                           rights to the
                                                Defendants did not agree that Plaintiffs
           Latimer, who informed Plaintiff that
                                                                                             d not transfer
                                                 superior to theirs and that Defendants woul
           BROAD BEAM MEDIA mark were
                                                                                                  would not
                                                Latimer provide any assurances that Defendants
           any website(s) to Plaintiff, Nor did
                                                                                           infringing
                                                   Site and continue to engage in conduct
           restart the www,BroaciBeamMedia.net
                                              unlawful competitive conduct,
            Plaintiffs name and mark or other


                                                             7


                                                          9 of 15
             Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 9 of 21


                                                                                                   INDEX NO, 151222/2019
                                               1)4
 ILED ; NEW YORK COUNTY CLERK 02/04/2 iS 05;54                                            RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC. N0. 1.




                                          FIRST CAUSE OF ACTION
                                   Use ofName With Intent to Deceive the Public
                                         (N.Y. Gen Business Law § 133)
                                                                               by incorporated by reference.
                  28.      The allegations of paragraphs 1 through 27 are here
                                                                              AD BEAM MEDIA in
                  29,      As of January 9, 2019, Plaintiff used the name BRO

                                                       business,
          commerce in connection with its media buying
                                                                     and mark BROAD BEAM MEDJA and
                  30:      Subsequent to Plaintiff's use of the name
                                                       someone on their behalf, registered the domain
           upon information and belief, Defendants, or
                                                       BROADBEAM MEDIA on the Site, which
           name www,BroadBeamMedia.net and used
                                                   www.Bluewate     rMedia.tv, which offers services in direct
           redirected users to Bluewater's website

           competition with Plaintiff,
                                                                     selected and began their infringing use
                   31,     Upon information and belief, Defendants
                                                                                                           s to
                                                       EAM MEDIA to frustrate the sale of DTR's asset
           of"BroadBeamMedia.net" and BROADB
                                                                                                            are
                                                        mislead the public into believing that its services
           Plaintiff and with the intent to deceive and
                                                    with those offered by Plaintiff.
           the same as, sponsored by, or affiliated
                                                                 ia,net is "currently unavailable," upon
                  32.     While the Site at www,BroadBeamMed
                                                                                                    n name
                                                    control the "www,BroadBeatnMedia.net" domai
           information and belief, Defendants still
                                                                                              no assurances
                                              denial of Plaintiffs superior rights, there are
           and, given their prior conduct and
                                                                                              c and injure
                                                    the Site to mislead the commercial publi
           that Defendants will not continue using

           Plaintiffs business.
                                                                       dBearnlVledia.net" to Plaintiff, despite
                     33.    Defendants have refused to transfer "Broa
                                                                                                      dants have
                                                   and mark BROAD BEAM MEDIA, and Defen
            Plaintiffs superior rights in the name
                                                                                                  nge Plaintiffs
                                                   that they will not take further steps to infri
            refused to provide written assurances

            mark and deceive the public.


                                                               8


                                                          10 of 16
            Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 10 of 21


                                                                                                  INDEX NO. 151222/2019
                              02/04/249 05:54 15R
(FILED: NEW YORK COUNTY CLERK                                                            RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC. NO. 1




                                                                         a      anent injunction restraining
                    34. Plaintiff is thus entitled to and hereby requests perm
                                                         and mark with the intent to deceive and mislead the
          Defendants from infringing Plaintiffs name

          public.
                                           SECOND CAUSE OF ACTION
                                                               ment(New York Common law)
                          Service Mark and Trade Name Infringe
                                                                        are hereby incorporated by reference.
                    35.      The allegations of paragraphs l through 34
                                                               right to use the name and mark
                   At common law, Plaintiff owns the exclusive
                    36.
                                               its media services business based on the fact that
          BROAD BEAM MEDIA in connection with
                                                                                                             n
                                                      mark in commerce, both interstate and intrastate withi
          Plaintiff was the first to use the name and

          the State of New York.
                                                                  ed and began using the name and
                     On or about January 9, 2019, Plaintiff adopt
                    37,
                                                                                        n with its
                                             tate and intrastate commerce in conjunctio
          mark BROAD BEAM MEDIA in inters

          media buying business,
                                                                 became associated with Plaintiff in the
                    38,    As a result, BROAD BEAM MEDIA
                                                                                               a vendors, and
                                                  ding Plaintiffs clients and advertising medi
           minds of the commercial public, inclu
                                                                                                   with its
                                                   to use BROAD BEAM MEDIA in connection
           Plaintiff thus owns the exclusive right

           business.
                                                                          arid domain name
                     39,      Defendants' use of BROADBEA1VI MEDIA
                                                                                                   business
                                                         with Defendant Bluewater's media services
           www,BroadBeamMedia.net in connection
                                                                                      continue to cause
                                             caused and unless enjoined, is likely to
           has, upon information and belief,
                                                                                            the services,
                                                 misled and confused about the source of
           commercial consumers to be diverted,
                                                                tiffs common law rights in the name and
                   40.    Thus, Defendants have infringed Plain

            mark BROAD BEAM MEDIA.
                                                              of Defendants' common    law   service mark
                     41.      As a direct and proximate cause

                                                               9


                                                           11 of 16
           Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 11 of 21


                                                                                                 INDEX NO. 151222/2019
                                  04[2.01-9 05:54 PIA
(FILED: NEW YORK COUNTY CLERK 02/                                                        RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC. NO. 1




                                                                 to suffer loss of goodwill, which will
          infringement, Plaintiff has suffered and will continue
                                                        unfairly acquired goodwill_
          increase if not enjoined, and Defendants have
                                                                         ngement will cause further harm if
                 42.      Upon information and belief, Defendants' infri
                                                    from further violation of Plaintiffs rights. •Plaintiff
          Defendants are not enjoined by this Court
                                                          suffered and is continuing to suffer.
          has no adequate remedy at law for the harm it
                                                                          a permanent injunction restraining
                  43.   Plaintiff is thus entitled to and hereby requests

                                                Plaintiffs     COMMON   law service mark and trade name
          Defendants from future infringement of
                                              Defendants' use of www.BroadBeamMedianet,
          rights in BROAD BEAM MEDIA, barring
                                                    A or any similar name or mark in connection
          barring Defendants' use of BROADBEAM MEDI
                                                    injunctive relief as the Court deems just and proper to
          with Defendants' business, and such other

          restrain Defendants' infringing activities.
                                           THIRD CAUSE OF ACTION
                                   Unfair Comp etition(New York Common Law)

                                                                  43 are hereby incorporated by reference,
                  44.     The allegations of paragraphs 1 through
                                                                  registered and first used
                  45.     Upon information and belief, Defendants
                                                                                                      ng
                                                        EAM MEDIA with knowledge of Plaintiffs existi
           www.BroadBeamMedia.net and BROADB
                                                                                                  that mark.
                                                     M MEDIA and with intent to infringe upon
           use ofthe name and mark BROAD BEA
                                                                    titors in the same industry. Defendants
                   46,     Plaintiff and Defendant are direct compe
                                                                                                       g for
                                                   and name to lure commercial web searchers lookin
           acted unfairly in using Plaintiffs mark
                                                  public to Bluewater's website, which is in direct
           Plaintiff and to divert the commercial

           competition with Plaintiff,
                                                                  alleged above, is likely to cause
                    47.   The bad faith conduct of Defendants, as
                                                                                                   vendors,
                                                 consumers of media buying services and media
           confusion among the public, including
                                                                                                to
                                               dBeamMedia.net and BROADBEAM MEDIA
           based on the similarity of www,Broa

                                                            10


                                                         12 of 16
            Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 12 of 21


                                                                                                 INDEX NO. 151222/2019
                                           05:54 rily
         NEW YORK COUNTY CLERK 02/04J201.9                                               RECEIVED NYECEP: 02/04/2019
NYSCEF DOC. NO   1




                                                     A.
          www.BroadBeamMedia,cam and BROAD BEAM MEDI
                                                                                     iffs name and mark
                 48.     By engaging in the unauthorized and infringing use of Plaint

                                                          dants knowingly misappropriated Plaintiff's
          to lure web users to Bluewater's website, Defen

          goodwill and engaged in unfair competition.
                                                                                   nent injunction restraining
                 49.     Plaintiff is thus entitled to and hereby requests a perma
                                                            limitation, all of Defendants' business
          Defendants' unfair competition, including without
                                                                 and mark or intend to deceive the public
          activities in which Defendants utilize Plaintiffs name
                                                          with Defendants' business.
          by using Plaintiffs name and mark in connection

                                          FOURTH CAUSE OF ACTION
                                           Declaratory Judgment Action
                                                                        hereby incorporated by reference.
                  50.    The allegations of paragraphs 1 through 49 arc
                                                                            EAM MEDIA to divert and
                  51.    Prior to Defendants' unauthorized use of BROADB

                                                offering media services, Plaintiff used, arid continues to
          lure web users to Bluewater's website
                                                   BEAM MEDIA in connection with Plaintiff's media
          use, the name and service mark BROAD

          buying business.
                                                                          dant Latimer transfer the
                  52.     Plaintiff, through counsel, demanded that Defen
                                                 dia,net to Plaintiff
          infringing domain name www.BroadBeamMe
                                                                    Plaintiff did not have superior rights to
                  53.     Defendant Latimer refused, asserting that

           the mark BROAD BEAM MEDIA.
                                                                     between the parties regarding the rights
                  54.     A valid and justiciable controversy exists
                                                          A under New York common law.
           in the name and mark BROAD BEAM MEDI
                                                                          or rights in the name and service
                   55.   Plaintiff seeks a declaration that it has superi
                                                  York common law.
           mark BROAD BEAM.MEDIA under New
                                                         will serve a useful purpose of settling the
                 56.  The requested deciaratory judgment

                                                             11


                                                         13 of 16
            Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 13 of 21


                                                                                                INDEX NO. 151222/2019
(FILED: NEW YORK COUNTY CLERK 02r0472019 05:54MM                                        RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC. NO. 1




                                                      IA name and mark under New York common
          legal issue of rights to the BROAD BEAM MED

          taw,

                                               PRAYER FOR RELIEF

                                                                  this Court enter judgment in favor of
                  WHEREFORE, Plaintiff respectfully requests that

          Plaintiff as to aft causes of action and:
                                                                            officers, agents, servants,
                  1.      Permanently enjoin and restrain Defendants, their

                                                   all persons acting for, with, by, through or under them:
          employees, attorneys, confederates, and
                                                                 g, exercising control over or otherwise
                (a) from using, linking to, transferring, settin
                                                    other domain name that contains or is confusingly
          owning "BroadBeamMedia,net" and any

          similar to BROAD BEAM MEDIA;
                                                 and any other name              or mark that includes
                  (b) from using BROADBEAM MEDIA
                                                      and any other confusingly similar uses of Plaintiffs
          "BROADBE,AM" or "BROAD BEAM"
                                                  dants' media services business and in any
          name or mark, in association with Defen
                                                                                                        or
                                                    social media accounts, building signage, marketing,
          advertisements, domain names, websites,

           sales materials; and
                                                      ly with Plaintiff in any manner.
                  (c) from otherwise competing unfair
                                                                     the website associated with the URL
                  2.      Order Defendants to permanently disband

                                                  dants to transfer the domain name
           "BroadBeamMedia.net" and order Defen
                                                       domain names that 'include "broadbeam" to Broad
           "www,BroadBeamMedia.net" and any other
                                                                                                  fer to
                                                  to unlock the domain names(s) solely for trans
           Beam Media by requesting its Registrar
                                                                                                el.
                                                   fer authorization code(s)to Plaintiffs couns
           Broad Beam Media and sending the trans
                                                                   respect to each cause of action and
                  3,    Enter judgment in favor of Plaintiff with

           declare pursuant to CPU § 3001 that:


                                                             12


                                                         14 of 16
            Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 14 of 21


                                                                                            INDEX NO. 151222/2019
                                              54 PH
(FILED   NEW YORK COUNTY CLERK 0210412019 05;                                        RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC. NO. 1




                                                                       BROAD BEAM MEDIA under
                (a) Plaintiff has superior rights to the name and mark

          New York common law;
                                                                 BROAD BEAM MEDIA in violation
                (b) Defendants have infringed on Plaintiffs mark
                                                            York law; and
          of Plaintifr s rights under common law and/or New
                                                              and BROADBEAM MEDIA violates N.Y,
                (e)Defendants' use of BroadBeamMedia,net

          GBL § 133.
                                                                         just and proper.
                 4.     Award such other relief as this Court shall deem

          DATED:        New York, New York
                        February 4, 2019

                                                      BROAD BEAM MEDIA, INC.,


                                                      By its attorneys
                                                      /s/ Harold K, Gordon
                                                      Harold K. Gordon
                                                      Jennifer L, Del Medico
                                                      Ilene B.Tannen
                                                      JONES DAY
                                                      250 Vesey Street
                                                      New York, New York 10281-1047
                                                      Telephone: (212) 326-3939
                                                      hkgordon@jonesday.com
                                                      jdelmedico@jonesday.eom
                                                      ibtannen@jonesday.com
                                                      Attorneysfor Plaintiff




                                                         13


                                                      15 of 16
            Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 15 of 21


                                                                                                  INDEX NO, 151222/2019
                                  0412019 05:54 PO
(FILED: NEW YORK COUNTY CLERK 021                                                          RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC. NO. 1


                                                          VERIFICATION


                                                                                iff Broad Beam Media, Inc.
                  I, Alan S. Elkin, am the Chief Executive Officer for Plaint
                                                                     to make this verification on behalfof
           and Active Media Services, Inc,, and I am authorized
                                                               aint and all   the allegations offact therein are
           Plaintiff. I have read the foregoing Verified Compl
                                                                    e or based on my review ofPlaintiff's
           true and correct to the best of my personal knowledg
                                                            Complaint,    which are stated to be on information
           records. As to all other matters in the Verified

           and belief, I believe them to be true on this same basis.

                                                                                     f
                                                                    ;0-    Alan S. Elkin




           Sworn and subscribed before me
           This 4th day ofPebruary, 2019



           Notary Public


                             • es:
           My Commission Expir                   rr.!_     9•002

                       KATHEI11145 TORNIZY
                      Notary Public, State of New losit
                            No WT05012464
                         oatieed in Rockcano county
                     Coininselon Expires Arki 20AV-




                                                               14



                                                            16 of 16
            Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 16 of 21


                                                                   INDEX NO. 151222/2019
                             02/04/2019 05:54 PM
WILED: NEW YORK COUNTY CLERK                                 RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC. NO. 2




                            Exhibit A
            Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 17 of 21


                                                                      D,    . 151222/2019
        NEri ang, TCOU NTY CLER K 02/4414 191,4 i 05:54 138®, .if 7
(FILED:                                                       RECEIVED NYSCEP: 02/04/2019
NYSCEP DOC. NO. 2


                               broadbeammed a.net




                                 t Start
                                                          n    e
                       Bluewator Media can help your visio com
                                                     essional TV
                       to life today. Need a prof
                                                        web site?
                       oornmeroial? How about a sweet
                       Brand    integration,  Direct    Response,
                                                              We
                       advertising — we'll do it all for you.
                        know media.

                                                            project
                        Click here to get started with your
                        today!
            Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 18 of 21


                                                                   INDEX NO. 151222/2019
                              02 04/2019 05;54 P?
(FILED: NEW YORK COUNTY CLERK                                RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC. NO. 3




                            Exhibit B
           Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 19 of 21


                                                               ,7 70/401, 151222/2019
                                                               RECEIVED NYSCEF: 02/04/2019
NYSCEF DOC. NO. 3

                               broadbeammedia.net



                    System Status Checks OK vI81105s.m3xs.net




                     The web site that you are trying to reach is
                     currently unavailable. Please try again later.
                                                                 ase
                     If you are the webmaster for this site, ple
                           contact support@m3server.corn
                                  as soon as possible.
       Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 20 of 21




                              NEW YORK
SUPREME COURT OF THE STATE OF
                  K
COUNTY OF NEW YOR
                                    x
Broad Beam Media, Inc.,
                                     Plaintiff/Petitioner,

                                                                        Index No.151222/2019
              - against -
Blue wate r Medi a, LLC, and Andrew Latimer

                                   Defendant/Res.pondent.
................    .....    ......     .......
                                      NOTICE OF ELECTRONIC FILING
                                     (IVIandatory Commencement Case)
                                  (Uniform Rule § 202.5-bb(a)(2)(v) and (vi))

                                            use:
         You have received this Notice beca
                                                         e is listed above, was required to file this case
                   1)The Plaintiff/Petitioner, whose nam
                                                          ing system (NYSCEF"), and
                   using the New York State Courts E-fil
                                                         (a party) In this case.
                    2) You are a Defendant/Respondent
                                                  rney:
          0 If you are represented by an atto
                                              . (Att orneys: see "Information for Attorneys" pg. 2).
            Give this Notice to your attorney
                                                     rney:
          0 If you ere not represented by an atto
                                     all doc ume nts   In paper and you must serve and file your
            You will be served with
                                                    ose to participate in e-filing.
            documents in paper, unless you cho
                                                                                            and a
                                                  ing, you must have access to a computer
            If you choose to participate in e-fil                                              on
                                                documents into electronic format, a conn  ecti
           scanner or other device to convert                                       nts ,
                                                ess to receive service of docume
           to the Internet, and an e-mail addr
                                                  ling       include:
            The benefits of participating in e-fi
                                                                s electronically
                            to serving and filing your document
                                                                           ed documents
                            `6)   free access to view and print your e-fil
                                                            to the courthouse
                            * limiting your number of trips
                                                             it card needed)
                       * paying any court fees on-line (cred
                                                                                    s:
                                              e information about how e-filing work
          To register for e-filing or for mor
                                                  reoresented or
          • visit: yvvvy,/,nycourts.cioviefile-un                                         filed. Court
                                  Offi ce or Help  Center at the court where the case was
          • contact the Clerk's                      www.nycourts.gov
           contact information can be found at

                                                       Page 1 of 2                        EFM-1A
    Case 1:19-cv-02214-PAE Document 1-1 Filed 03/11/19 Page 21 of 21




                                                  represent yourself visit www.nvcourthelp.gov
      To find legal information to help you
                                       Information for Attorneys
                                                                nts is Mandatory)
                      (E-filing Commencement Docume
                                                                                                  filing and
                                               t either consent or decline consent to electronic
      Attorneys representing a party mus
                                              case.
      service through NYSCEF for this
                                                                                         ly in the manner
                                           CEF may record their consent electronical
      Attorneys registered with NYS                                                           intending to
                                            Attorneys not registered with NYSCEF but
      provided at the NYSCEF site.                                                     in  a  user  ID and
                                              create a NYSCEF account and obta
      participate in e-filing must first                                            vief ile.
                                              consent by going to wvvw.nycourtssio
      password prior to recording their
                                                                                   all parties of record a
                                           must file with the court and serve on
      Attorneys declining to consent
      declination of consent.
                                                                            a     CEF account. visit the
                        info rmat ion abo ut electronic filing and to create NYS
       For addi tion al                                                      NYSCEF Resource Center
            CEF    webs ite   at www. nycourtssiov/efile or contact the
       NYS
                                                     Ycourts.gov).
      (phone: 646-386-3033; e-mail: efile@ll


                       9
Dated: February 5, 201

                                                             250 Vesey Street
Harold K. Gordon                                                       • Address
             Name
                                                             New York, New York 10281-1047
Jones Day
               Firm Name
                                                             (212) 3263939
                                                                         Phone

                                                             hkgordon@jonesday.com
                                                                        E-Mail



To:     Bluewater Media, LLC

       '14375 Myer Lake Circle

        Clearwater, Florida 33760




                                                                                            6/6/18

                                                                                          EFM-1A
                                                Page 2 of 2
      Index #
